                                                                                Case 3:19-cv-07545-WHA Document 50 Filed 11/26/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TERRELL ABERNATHY, PARISA
                                                                         11   AALAMI, JASPER ABAD, EVANS ABBAN,
United States District Court




                                                                              and MALIK ABDULHAQQ, et. al,                                       No. C 19-07545 WHA
                               For the Northern District of California




                                                                         12                  Petitioners,
                                                                         13     v.                                                               ORDER RE
                                                                         14                                                                      DECLARATIONS
                                                                              DOORDASH, INC.,
                                                                         15                  Respondent.
                                                                         16                                                   /

                                                                         17          Before the Court can grant injunctive relief compelling arbitration as to any petitioner,
                                                                         18   there must be a sworn declaration from that petitioner at least setting forth his or her name and
                                                                         19   the identifying information he or she used to register with DoorDash, the approximate dates of
                                                                         20   service, and at least referencing in an ascertainable way the specific arbitration agreement he or
                                                                         21   she clicked through. This must be done by someone with first-hand knowledge, which means
                                                                         22   the petitioner himself or herself must sign. These declarations must be filed by DECEMBER 19
                                                                         23   AT NOON.
                                                                         24          IT IS SO ORDERED.
                                                                         25
                                                                         26   Dated: November 26, 2019.
                                                                         27                                                       WILLIAM ALSUP
                                                                         28                                                       UNITED STATES DISTRICT JUDGE
